[1] Respondent has moved this court to dismiss such appeal upon the grounds of the failure of the appellants to perfect their appeal and file the necessary record on appeal as required by law. The record before us shows due service of the moving papers upon the attorney for the appellants, but he did not appear or resist the motion.
On the twentieth day of April, 1931, the appellants filed a notice of appeal from a judgment rendered in favor of the respondent in the sum of $1500. On the same day there was filed with the clerk a request to prepare the transcript on appeal. The appellants failed to file any undertaking with the clerk to pay the cost of said transcript and failed to pay for the same or make any arrangements with either the clerk or the reporter to pay for the costs of making such transcripts. It further appears that no proceedings are pending in the court below for the preparation of a bill of exceptions.
It appearing from the record that the appellants have failed to conform to the provisions of law prescribing their duties in preparing the record on appeal, the motion to dismiss the appeal is granted and the appeal is hereby dismissed. (Hughes v.DeMund, 195 Cal. 242 [233 P. 94].)
Barnard, P.J., and Jennings, J., concurred. *Page 689